Case 3:18-cv-00406-TJC-MCR Document 16 Filed 10/09/18 Page 1 of 12 PageID 116



                            IN THE UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

                                 CASE NO. 18-CV-406-J-32 MCR



PHENIX SPECIALITY FILMS, LLC,

               Plaintiff,

v.

PROTEIN BROTHERS, LLC d/b/a Stryve
Foods Company,

            Defendant.
_________________________________/

            DEFENDANT PROTEIN BROTHERS, LLC’S MOTION TO COMPEL
             BETTER RESPONSES TO FIRST REQUEST FOR PRODUCTION
                        AND TO PRODUCE DOCUMENTS

       Defendant PROTEIN BROTHERS, LLC, d/b/a Stryve Foods Company (“Stryve”),

through undersigned counsel, and pursuant to Federal Rules of Civil Procedure 34 and 37, and

Rules 3.03(d) and 3.04(a) of the Middle District Local Rules, moves this Court to compel the

Plaintiff PHENIX SPECIALITY FILMS, LLC (“Phenix”) to provide amended responses to

Stryve’s First Requests for Production, and to produce responsive documents, and states as

follows:

       1.      This Motion asks this Court to order Phenix to provide amended responses to

Stryve’s First Requests for Production based upon Phenix’s improper objections to each of the

Requests, including General Objections that do not apply to all of the Requests. See Desoto Health

& Rehab, L.L.C. v. Philadelphia Indemnity Insurance Company, 2010 WL 2330286 *1 (M.D. Fla.




                                                1
Case 3:18-cv-00406-TJC-MCR Document 16 Filed 10/09/18 Page 2 of 12 PageID 117



2010) citing Jackson v. Geometrica, Inc., 2006 WL 213860 *1 (M.D. Fla. 2006)(“[g]eneral or

blanket objections should be used only when they apply to every [discovery request at issue.]”

       2.      This Motion also asks this Court to compel Phenix to produce documents

responsive to Stryve’s First Request for Prodcution.

       3.      On August 9, 2018, Stryve served its First Request for Production Nos. 1-22 on

Phenix.

       4.      Phenix served its written Objections and Responses to the First Request on

September 19, 2018 (“Response”), a copy of which is attached hereto as Exhibit “A.”

       5.      In its Response, Stryve improperly asserted four (4) unnumbered General

Objections which are not directed to every Request, and then incorporated each of its four General

Objections into each of its specific responses. See Id.

       6.      Phenix also improperly objected to specific Requests on the grounds that the

Request was “overly broad in scope and not reasonably calculated to lead to the discovery of

admissible evidence,”, but then stated that “subject to the objection,” responsive documents will

produced. See Chambers v. Sygma Network, Inc., 2013 WL 1775046 at *3 (M.D. Fla. 2013)(noting

that such a practice is improper).

       7.      Stryve has attempted to resolve the issues raised in this Motion with Phenix prior

to filing this Motion, but has not been able to resolve the issue. Stryve provided Plaintiff with the

same case citations as stated herein, and asked that Phenix provide amended responses without the

need for the filing this Motion.

       8.      Phenix responded by suggesting it would first produce documents and, once Stryve

reviewed what was produced, the parties could discuss Phenix’s objections.




                                                 2
Case 3:18-cv-00406-TJC-MCR Document 16 Filed 10/09/18 Page 3 of 12 PageID 118



       9.       Phenix then noted that it would produce documents by approximately September

26, 2018.

       10.      Stryve agreed to Phenix’s suggestion but, to date, Phenix has failed to produce any

documents.

       11.      As a result, Stryve is asking this Court to order Phenix to provide amended

responses to Stryve’s First Request for Production, to remove any General Objections not directed

to all Requests, and to withdraw any objections that the Request is overly broad and not reasonably

calculated to lead to the discovery of admissible evidence,”, but then stating that “subject to the

objection,” responsive documents will produced.

       12.      Additionally, Phenix should be ordered to produce all responsive documents by a

date certain.

                                     Memorandum Of Law

       Phenix’s General Objections, and objections that a Request is overly broad and not

reasonably calculated to lead to the discovery of admissible evidence,”, but then stating that

“subject to the objection,” responsive documents will produced, is improper. General Objections

are improper unless they apply to all of the Requests. Desoto Health & Rehab, L.L.C. v.

Philadelphia Indemnity Insurance Company, 2010 WL 2330286 *1 (M.D. Fla. 2010) citing

Jackson v. Geometrica, Inc., 2006 WL 213860 *1 (M.D. Fla. 2006)(“[g]eneral or blanket

objections should be used only when they apply to every [discovery request at issue.]” citing

Middle District Discovery (2001). Otherwise, specific objections should be matched to specific

requests for production. Id. citing FED.R.CIV.PRO., 33(b) and 34(b).

       Additionally, the assertion of boilerplate objections, but then stating that subject to or

without waiving the objection, documents will be produced, is improper. As stated by the Middle



                                                 3
Case 3:18-cv-00406-TJC-MCR Document 16 Filed 10/09/18 Page 4 of 12 PageID 119



District, “[a]dditionally, it is common practice for a party to assert boilerplate objections and then

state that “notwithstanding the above,” the party will respond to the discovery request, ‘subject to

or without waiving the objection.’ Such an objection and answer preserves nothing and wastes the

time and resources of the parties and the court.” Martin v. Zale Delaware, Inc., 2008 WL 5255555

(M.D. Fla. 2008). Based upon Phenix’s objections, Stryve has no way of knowing if there are

responsive documents that are not being produced based upon the objection. Thus, either the

objection must be withdrawn, or it should specifically state that responsive documents are not

being produced based upon a specific objection.

       In Chambers v. Sygma Network, Inc., 2013 WL 1775046 at *3 (M.D. Fla. 2013), the Court

stated the following: “[i]n its response, Universal has both objected and then answered ‘subject to’

and ‘without waiving’ it objections. This practice is improper and has been rejected by other

courts in this District” citing Pepperwood of Naples Condo. Ass'n., Inc. v. Nationwide Mut. Fire

Ins. Co., 2011 WL 3841557 at *2 (M.D. Fla. Aug.29, 2011)(emphasis added); Martin v. Zale

Delaware, Inc., 2008 WL 5255555, at *2 (M.D. Fla. Dec.15, 2008). Here, Phenix’s responses to

specific requests are also improper and should be amended.

                                        Specific Responses

       In each and every one of Phenix’s responses it improperly objects for one reason or another.

Each Request and Phenix’s Response are stated below:

 DOCUMENT REQUEST NO. 1:
 All documents relating to the pouches Stryve ordered from You.

 RESPONSE:
 Phenix objects to this request as overly broad in scope, out of proportion to the needs of the
 case, and not reasonably calculated to lead to the discovery of admissible evidence. The
 request is not limited to documents regarding the pouches that are at issue in this case.
 Subject to and without waiving the objections, responsive documents will be produced.



                                                  4
Case 3:18-cv-00406-TJC-MCR Document 16 Filed 10/09/18 Page 5 of 12 PageID 120



 DOCUMENT REQUEST NO. 2:
 All documents relating to Stryve.

 RESPONSE:
 Phenix objects to this request as seeking to invade attorney-client privilege and attorney work
 product privilege to the extent that it seeks documents “relating to Stryve” that constitute
 attorney-client communications and/or attorney work product. Phenix also objects to the
 request as overly broad in scope, out of proportion to the needs of the case, and not reasonably
 calculated to lead to the discovery of admissible evidence. The request is not limited to
 documents regarding the pouches that are at issue in this case or the money that Stryve owes,
 but has failed, to pay Phenix. Subject to and without waiving the objections, responsive
 documents will be produced.


 DOCUMENT REQUEST NO. 3:
 All communications between You and Stryve.

 RESPONSE:
 Phenix objects to this request as overly broad in scope, out of proportion to the needs of the
 case, and not reasonably calculated to lead to the discovery of admissible evidence. The
 request is not limited to documents regarding the pouches that are at issue in this case or the
 money that Stryve owes, but has failed, to pay Phenix. Subject to and without waiving the
 objections, responsive documents will be produced.


 DOCUMENT REQUEST NO. 4:
 All purchase orders between You and Stryve.

 RESPONSE:
 Phenix objects to this request as overly broad in scope, out of proportion to the needs of the
 case, and not reasonably calculated to lead to the discovery of admissible evidence. The
 request is not limited to documents regarding the pouches that are at issue in this case nor
 limited to the money that Stryve owes but has failed to pay Phenix. Subject to and without
 waiving the objections, responsive documents will be produced.


 DOCUMENT REQUEST NO. 5:
 All agreements between You and Stryve.

 RESPONSE:
 Phenix objects that the use of the term “agreements” is undefined and vague in the context
 and circumstances of this case, requiring that Phenix ascertain whether a document reflects
 an “agreement” in order to determine if the document is responsive to this request. Subject to
 and without waiving the objection, responsive documents will be produced.




                                                5
Case 3:18-cv-00406-TJC-MCR Document 16 Filed 10/09/18 Page 6 of 12 PageID 121



 DOCUMENT REQUEST NO. 6:
 All documents between You and any manufacturer(s) relating to Stryve.

 RESPONSE:
 Phenix objects to this request as overly broad in scope, vague, and not reasonably calculated
 to lead to the discovery of admissible evidence. The request is not limited to documents
 regarding the pouches that are at issue in this case. Subject to and without waiving the
 objections, responsive documents will be produced.


 DOCUMENT REQUEST NO. 7:
 All communications between You and any manufacturer(s) relating to defective pouches
 from January 1, 2016, to the present.

 RESPONSE:
 Phenix objects to this request as overly broad in scope and not reasonably calculated to lead
 to the discovery of admissible evidence. The request is not limited to documents regarding
 the pouches that are at issue in this case. Communications, if any, regarding pouches
 unrelated to Stryve’s pouches would have no bearing on the issues in dispute. Phenix also
 objects to the premise of the request, which requires that Phenix agree that pouches were
 “defective,” which Phenix disputes. Subject to and without waiving the objections, responsive
 documents will be produced.


 DOCUMENT REQUEST NO. 8:
 All documents relating to defective pouches sold by You to Stryve.

 RESPONSE:
 Phenix objects to the premise of the request, which requires that Phenix agree that pouches
 were “defective,” which Phenix disputes. Subject to and without waiving the objections,
 responsive documents will be produced.


 DOCUMENT REQUEST NO. 9:
 All documents relating to pouches manufactured for Stryve.

 RESPONSE:
 Phenix objects to this request as duplicative, at least in part, to Request No. 1. Phenix also
 objections to the request as overly broad in scope, out of proportion to the needs of the case,
 and not reasonably calculated to lead to the discovery of admissible evidence. The request is
 not limited to documents regarding the pouches that are at issue in this case. Subject to and
 without waiving the objections, responsive documents will be produced.




                                               6
Case 3:18-cv-00406-TJC-MCR Document 16 Filed 10/09/18 Page 7 of 12 PageID 122



 DOCUMENT REQUEST NO. 10:
 All agreements between you and any manufacturer(s) relating to the pouches Stryve ordered
 from You.

 RESPONSE:
 Phenix objects to this request as duplicative, at least in part, to Request No. 6. Phenix objects to
 this request as overly broad in scope, vague, and not reasonably calculated to lead to the
 discovery of admissible evidence. The request is not limited to documents regarding the
 pouches that are at issue in this case. Phenix also objects to the request as seeking confidential
 documents. Subject to and without waiving the objections, responsive documents will be
 produced.


 DOCUMENT REQUEST NO. 11:
 All agreements between you and any manufacturer(s) relating to testing and/or inspection of
 pouches from January 1, 2016, to the present.

 RESPONSE:
 Phenix objects to this request as overly broad in scope and not reasonably calculated to lead
 to the discovery of admissible evidence. The request is not limited to documents regarding
 the testing and/or inspection of the pouches that are at issue in this case. Agreements, if any,
 regarding the testing and/or inspection of pouches unrelated to Stryve’s pouches would have
 no bearing on the issues in dispute. Phenix also objects to the request as seeking confidential
 documents. Subject to and without waiving the objections, responsive documents will be
 produced.


 DOCUMENT REQUEST NO. 12:
 All documents relating to any investigation of defective pouches sold to Stryve.

 RESPONSE:
 Phenix objects to this request as seeking to invade attorney-client privilege and attorney work
 product privilege to the extent that it seeks documents “relating to any investigation” that
 constitute attorney-client communications and/or attorney work product. Phenix also objects to
 the premise of the request, which requires that Phenix agree that pouches were “defective,”
 which Phenix disputes. Subject to and without waiving the objections, responsive documents
 will be produced.


 DOCUMENT REQUEST NO. 13:
 All documents reflecting or relating to the specifications for pouches Stryve ordered from
 You.

 RESPONSE:
 Phenix objects that the use of the term “specifications” is undefined and vague in the context
 and circumstances of this case, requiring that Phenix ascertain whether a document reflects
 “specifications” in order to determine if the document is responsive to this request. Subject to
                                                  7
Case 3:18-cv-00406-TJC-MCR Document 16 Filed 10/09/18 Page 8 of 12 PageID 123



 and without waiving the objection, responsive documents will be produced.


 DOCUMENT REQUEST NO. 14:
 All documents between You and Thrushwood Farms relating to Stryve.

 RESPONSE:
 Phenix objects to this request as overly broad in scope, out of proportion to the needs of the
 case, and not reasonably calculated to lead to the discovery of admissible evidence. The
 request is not limited to documents regarding the pouches that are at issue in this case.
 Subject to and without waiving the objections, responsive documents, if any, will be produced.


 DOCUMENT REQUEST NO. 15:
 All internal communications relating to Stryve.

 RESPONSE:
 Phenix objects to this request as seeking to invade attorney-client privilege and attorney work
 product privilege to the extent that it seeks “internal communications” that constitute attorney-
 client communications and/or attorney work product. Phenix also objects to this request as
 overly broad in scope, out of proportion to the needs of the case, and not reasonably calculated
 to lead to the discovery of admissible evidence. The request is not limited to documents
 regarding the pouches that are at issue in this case. Subject to and without waiving the
 objections, responsive documents will be produced.


 DOCUMENT REQUEST NO. 16:
 All customer complaints received by you relating to product defects from January 1, 2016, to
 the present.

 RESPONSE:
 Phenix objects to this request as overly broad in scope, out of proportion to the needs of the
 case, and not reasonably calculated to lead to the discovery of admissible evidence. The
 request is not limited to documents regarding the pouches that are at issue in this case.
 Subject to and without waiving the objections, responsive documents, if any, will be produced.


 DOCUMENT REQUEST NO. 17:
 All documents relating to storage of pouches manufactured for Stryve.

 RESPONSE:
 Phenix objects to this request as seeking to invade attorney-client privilege and attorney work
 product privilege to the extent that it seeks documents that constitute attorney-client
 communications and/or attorney work product. Phenix also objects to this request as overly
 broad in scope, out of proportion to the needs of the case, and not reasonably calculated to
 lead to the discovery of admissible evidence. The request is not limited to documents

                                                   8
Case 3:18-cv-00406-TJC-MCR Document 16 Filed 10/09/18 Page 9 of 12 PageID 124



 regarding the pouches that are at issue in this case. Subject to and without waiving the
 objections, responsive documents will be produced.


 DOCUMENT REQUEST NO. 18:
 All documents relating to replacement of pouches Stryve purchased from You.

 RESPONSE:
 Phenix objects to this request as seeking to invade attorney-client privilege and attorney work
 product privilege to the extent that it seeks documents that constitute attorney-client
 communications and/or attorney work product. Subject to and without waiving the
 objections, responsive documents will be produced.


 DOCUMENT REQUEST NO. 19:
 All documents that support your allegation in paragraph 16 of the Complaint that Stryve
 expressly or impliedly agreed that the balance due on its account is $132,209.18.

 RESPONSE:
 Phenix objects that this request seeks to force Phenix to marshal its evidence in order to
 identify and produce responsive documents. Phenix further objects to the extent that the
 request requires Phenix, a layperson, to make a legal conclusion as to whether a document
 supports the legal meaning of an express or implied agreement between two parties to
 determine whether any such document is responsive. Subject to and without waiving the
 objections, responsive documents will be produced.


 DOCUMENT REQUEST NO. 20:
 All documents that support your allegation in paragraph 35 of the Complaint that Stryve
 accepted the Replacement Packages.

 RESPONSE:
 Phenix objects that this request seeks to force Phenix to marshal its evidence in order to
 identify and produce responsive documents. Phenix further objects to the extent that the
 request requires Phenix, a layperson, to make a legal conclusion as to whether a document
 supports the legal meaning of acceptance to determine whether any such document is
 responsive. Subject to and without waiving the objections, responsive documents will be
 produced.


 DOCUMENT REQUEST NO. 21:
 All documents supporting the damages you claim in this action.

 RESPONSE:
 Phenix objects that this request seeks to force Phenix to marshal its evidence in order to
 identify and produce responsive documents. Phenix further objects to the extent that the
 request requires Phenix, a layperson, to make a legal conclusion as to whether a document
                                               9
Case 3:18-cv-00406-TJC-MCR Document 16 Filed 10/09/18 Page 10 of 12 PageID 125



  supports the legal meaning of damages to determine whether any such document is responsive.
  Subject to and without waiving the objections, responsive documents will be produced.


  DOCUMENT REQUEST NO. 22:
  All documents supporting your claim to attorneys’ fees.

  RESPONSE:
  Phenix objects to this request as seeking to invade attorney-client privilege and attorney work
  product privilege to the extent that it seeks documents that constitute attorney-client
  communications and/or attorney work product. Phenix further objects that this request seeks to
  force Phenix to marshal its evidence in order to identify and produce responsive documents.
  Subject to and without waiving the objections, responsive documents will be produced.

        Each of Phenix’s Twenty-Two responses contain at least one improper objection, some

  having two or three. While Phenix has yet to produce any documents, the problem is that Stryve

  will not know whether there are responsive documents that are being withheld based upon at least

  one of Phenix’s improper objections in its response. As a result, Phenix should be made to

  provide amended Responses without improper objections, and to produce relevant documents.

  Additionally, based upon the fact that Phenix’s General and other objections are so fundamentally

  improper, and because Phenix was provided with the case citations to support Stryve’s position

  that Phenix’s objections were improper, but failed to correct them, Stryve should be awarded its

  fees relating to drafting this Motion and obtaining better responses and documents.

        WHEREFORE, Stryve moves this Court to compel the Plaintiff PHENIX SPECIALITY

  FILMS, LLC, to provide better responses to Stryve’s First Requests for Production, to produce

  responsive documents, and for an award of its fees relating to drafting this Motion and obtaining

  better responses and documents.

                                              Respectfully Submitted,

  TIMOTHY W. SCHULZ, P.A.                       LEVINE KELLOGG LEHMAN SCHNEIDER +
  Co-Counsel for Defendant                      GROSSMAN, LLP
  224 Datura Street, Suite 815                  Co-Counsel for Defendant
  West Palm Beach, Florida 33401                201 South Biscayne Boulevard, 22nd Floor

                                                10
Case 3:18-cv-00406-TJC-MCR Document 16 Filed 10/09/18 Page 11 of 12 PageID 126



  561-659-1167 (phone)                           Miami Florida 33131
  561-659-1808 (direct)                          Telephone: 305-403-8788
  561-659-1168 (facsimile)                       Facsimile: 305-403-8789

  By: /s/ Timothy W. Schulz___                   By: /s/ Jeffrey C. Schneider
      TIMOTHY W. SCHULZ                              JEFFREY C. SCHNEIDER
      Florida Bar No. 073024                         Florida Bar No. 933244



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 9, 2018, the foregoing document was filed with the
 Clerk of the Court using the CM/ECF system. I also certify that the foregoing document is being
 served this day on all counsel of record identified on the attached Service List via transmission of
 the Notice of Electronic Filing generated by CM/ECF.

                                               By: /s/ Timothy W. Schulz___
                                                   TIMOTHY W. SCHULZ




                                                 11
Case 3:18-cv-00406-TJC-MCR Document 16 Filed 10/09/18 Page 12 of 12 PageID 127



                                         Service List

                         PHENIX SPECIALITY FILMS, LLC
                                      v.
                 PROTEIN BROTHERS, LLC, d/b/a Stryve Foods Company

                              CASE NO. 18-CV-406-J-32 MCR

                    United States District Court, Middle District of Florida



  FISHE BROYLES, LLP                       FISHE BROYLES, LLP
  Counsel for Plaintiff                    Counsel for Plaintiff
  12620 Beach Boulevard, Suite 3 #126      12620 Beach Boulevard, Suite 3 #126
  Jacksonville, Florida 32246              Jacksonville, Florida 32246
  Leanne.prendergast@fisherbroyles.com     312-498-8078 (phone)
                                           mark.wilson@fisherbroyles.com

  TIMOTHY W. SCHULZ, P.A.                  LEVINE KELLOGG LEHMAN SCHNEIDER
  Counsel for Defendant                    + GROSSMAN, LLP
  224 Datura Street, Suite 815             Counsel for Defendant
  West Palm Beach, Florida 33401           201 South Biscayne Boulevard, 22nd Floor
  561-659-1167 (phone)                     Miami Florida 33131
  561-659-1808 (direct)                    Telephone: 305-403-8788
  561-659-1168 (facsimile)                 Facsimile: 305-403-8789




                                              12
